PER CURIAM.
Jorge Zerquera appeals an order denying his motion for post-conviction relief pursuant to Rule 3.850, Florida Rules of Criminal Procedure, after an evidentiary hearing. The trial court found that defendant satisfied neither prong of the test set forth in Strickland v. Washington, 466 U.S. 668, *349694, 104 S.Ct. 2052, 2068, 80 L.Ed.2d 674, 698 (1984). There is substantial competent evidence supporting, at the very least, the trial court’s finding that the second point of the Strickland test1 was not satisfied. We need not reach the closer question presented with respect to the first point of Strickland.2
Affirmed.

. “The defendant must show that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at 694, 104 S.Ct. at 2068, 80 L.Ed.2d at 698.


. “First, the defendant must show that counsel’s performance was deficient. This requires showing that counsel made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment." Id. at 687, 104 S.Ct. at 2064, 80 L.Ed.2d at 693.